DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2004/0009436) and further in view of Chang et al. (US 7,482,280).
 	With respect to claim 1, Lee describes a method comprising: forming a photoresist pattern over a target layer 10 wherein the photoresist pattern having patterns 15a and 15b, figure 1 shows at least two lines patterns 15a or two line pattern 15b are on a same vertical level or claimed the photoresist pattern includes two lines patterns are located at the same vertical level, (Lee’s two lines 15a or 15b), forming extension polymer material 25a, 25b on the photoresist pattern; and patterning the target layer using at least the extension material as etching mask (fig. 1, 4, 5; paragraphs 23, 28, 30).  Unlike claimed invention, Lee doesn’t describe forming the photoresist pattern by using an extreme ultra violet lithography operation (EUV).  Such method is known to one skill in the art as shown here by Chang.  He describes forming a patterned photoresist by using EUV method (col. 7, line 9-15).  It would have been obvious for one skill in the art before the effective filing date of the invention to form a patterned photoresist in light of Chang’s EUV method because using known method without changes in their respective functions, in this case using EUV method to form a photoresist pattern, would provide a pattern to etch the target layer with expected results.  
 	With respect to the limitation of the two line patterns have different thicknesses, Lee describes the process of forming the photoresist patterns 15a and/or 15b, which comprises of many line patterns 15a and/or 15b by conventional method including coating, exposing, and developing process (paragraphs 22, 23).  The known photoresist pattern-forming process would cause variation thicknesses of the lines in the patterns 15a and/or 15b, please see cited prior arts Wang and Kito below for the evidences of process variation during photoresist forming process causes different thickness in the patterns and this is also being discussed in paragraph 12 of the specification.  Therefore, during a regular photoresist pattern forming process, the lines in each 15a pattern and/or 15b pattern would have variation thicknesses and any slightly changes in thickness or variation of line pattern thicknesses would read on claimed the two lines have different thickness.
Fig 1 in Lee shows photoresist patterns including line patterns 15a formed on an upper surface of the target layer 10 having a same level and line patterns 15b formed on an upper surface of the target layer 10 also having a same level.  This would provide claimed the photoresist pattern includes line patterns formed on an upper surface of the target layer having a same level.  
 	With respect to claim 5, the polymer 25a and 25b includes one selected from a silicon oxide based material (claim 10).
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee/Chang as applied to claim 5 above, and further in view of O’Neill et al. (US 2015/0087139).
 	With respect to claims 6-8, Lee doesn’t describe using a CVD to deposit silicon-containing polymer 25a/25b.  O’Neill teaches that such process is known to one skill in the art to deposit a silicon-containing films or coating containing polymer precursor and silicon containing gas at pressure from 10mtorr to 760 Torr (paragraphs 39, 47, 63). It would have been obvious for one skill in the art before the effective filing date of the invention to use any known deposition method such as one shown here by O’Neill because using known method without changes in their respective functions, in this case using CVD to form a silicon-containing polymer coatings, would provide the coating with expected results.
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 2 and its dependent claims 3, 4, are allowed because the prior art described above doesn’t teach a thickness of the extension material layer on a side face of the photoresist pattern decreases from a top of the photoresist pattern to a bottom of the photoresist pattern.  Prior art Lee, in fig. 2a, 2b, and 4 shows the layer including portions 25a and 25b are formed filling the gap and have a planarized top surface.
 	Claims 15-20 are allowed because the prior art described above doesn’t teach that the photoresist pattern includes a thickness of the extension material layer on a side face of the photoresist pattern decreases from a top of the photoresist pattern to a bottom of the photoresist pattern in combination of the other steps of claim 15.  Prior art Lee, in fig. 2a, 2b, and 4 shows the layer including portions 25a and 25b are formed filling the gap and have a planarized top surface.
 	Claims 9-14 are allowed because the prior art doesn’t describe the first etching to remove the photoresist residue is performed using an etching gas containing F and the second etching to remove part of the extension material layer using an etching as containing Cl in combination with other steps of claim 9. Lee doesn’t have a step of etching the residue with an etching gas containing F and he describes the second etching to remove part of the extension material by a development process using DI water (paragraphs 28, 29).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10943791. Although the claims at issue are not identical, they are not patentably distinct from each other because they all describe a same patterning method by applying an extension material layer over a photoresist pattern having different thicknesses.  Wherein different thickness of the extension layer varying from the top of the line pattern to a surface of the target layer and the photoresist residue and the extension layer is exposed to etching gas including F and Cl respectively.  With respect to claim 1, even though claims 1-17 of patent ‘791 doesn’t describe an upper surface of the target layer having a same level layer; however, such method described by claims 1-17 of patent ‘791 would include an upper surface of the target layer having a same level and would enable one skill in the art to provide photoresist pattern including patterns on an upper surface of the target layer having a same level to provide a desired device structure with expected results.
With respect to the photoresist patterns having different thicknesses, the known photoresist pattern-forming process would cause variation thicknesses, please see cited prior arts Wang and Kito below for the evidences of process variation during photoresist forming process causes different thickness in the patterns and this is also being discussed in paragraph 12 of the specification.  Therefore, during a regular photoresist pattern forming process, the lines pattern would have variation thicknesses and any slightly changes in thickness or variation of line pattern thicknesses would read on claimed the two lines have different thickness.
Wang, (CN 102508413A), is cited to show that the photoresist process would results in different thickness pattern (paragraphs 3-5, 30).
Kito et al. (CN 106687867A) is cited to show that thickness variation of the photoresist layer occurs during the photoresist process (pages 25, 27).
Response to Arguments
With respect to applicant argues that Lee doesn’t describe the two line patterns, on the same vertical level, have different thicknesses, Lee describes a process of forming the photoresist patterns 15a and/or 15b, which comprises of many line patterns 15a and/or 15b by known method including coating, exposing, and developing process (paragraphs 22, 23).  The known photoresist pattern-forming process would cause variation thickness of the lines in the patterns 15a and/or 15b, please see cited prior arts Wang and Kito for the evidences of process variation during photoresist forming process causes different thickness in the patterns and this is also being discussed in paragraph 12 of the specification.  Therefore, during a regular photoresist pattern forming process, the lines in each 15a pattern and/or 15b pattern would have variation thicknesses and any slightly changes in thickness or variation of line pattern thicknesses would read on claimed the two lines have different thickness.
With respect to Applicant’s remark about a TD was filed on 5/24/22.  There was no record of the TD filed on that day. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



8/10/2022